DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-18, 20 and 21 are pending.
3.	This office action is in response to the Applicant’s communication filed 03/18/2022 in response to PTO Office Action mailed 12/20/2021. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.

Response to Arguments
4.	Applicant’s argument with respect to amended independent claims has been fully considered but they are not persuasive. Applicant’s arguments are summarized as:
1) Nowhere does Choi, Mizuno, Taylor and Zhuang teach or suggest anything about start/stop commands that include a slot identifier.

As per argument 1, in response to applicant's argument, the Examiner respectfully disagrees. Mizuno discloses the functions of a command “Start Unit” and a function of a command “Stop Unit” in col. 17, lines 7-18. These functions activate a start sequence or a stop sequence of a RAID system. This implies that the command “Start Unit” and the command “Stop Unit” got to have some type of address or location information, slot identifier, of the RAID board in order to start or stop the operation of the RAID system. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-7, 9-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. No. 2017/0220259 hereinafter “Choi”) in view of Mizuno et al. (US Patent No. 5,838,891 hereinafter “Mizuno”), further in view of Taylor et al. (US Patent No. 7,743,284 hereinafter “Taylor”), and further in view of Zhuang et al. (US Patent No. 10,038,615 hereinafter “Zhuang”).
Referring to claim 1, Choi discloses a method for collecting statistics data of a storage device, comprising: 
receiving a start command from a host; in response to receiving the start command (Choi – Par. [0014] discloses receiving commands from a host computer. Par. [0033] discloses vendor-specific commands that can be provided such as “start/stop”.); 
in response to receiving a stop command (Choi – Par. [0014] discloses receiving commands from a host computer. Par. [0033] discloses vendor-specific commands that can be provided such as “start/stop”.):
Choi fails to explicitly disclose wherein the start command includes a slot identifier; in response to receiving the start command: collecting first statistics data from one or more modules of the storage device; and storing the first statistics data in a slot area of a memory device of the storage device associated with the slot identifier; in response to receiving a stop command at a second time after the first time, wherein the stop command includes the slot identifier: collecting second statistics data from the one or more modules; and storing the second statistics data in the slot area of the memory device of the storage device such that the slot area associated with the slot identifier included in both the start command and the stop command contains collected statistics data for the time interval from the first time to the second time.
Mizuno discloses wherein the start command includes a slot identifier; wherein the stop command includes the slot identifier; and the slot area associated with the slot identifier included in both the start command and the stop command (Mizuno – col. 17, lines 7-18 discloses a function of the command "Start UNIT" is to activate a start sequence of the RAID system. As a response to this command, information that a start operation of the RAID System is activated, or information that a start operation of the RAID System cannot be activated and the ID of the RAID board are returned. A function of the command "Stop UNIT" is to activate a stop sequence of the RAID system. As a response to this command, information that a RAID System stop operation is activated, or information that the RAID System stop operation cannot be activated, and the ID of the RAID board are returned.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Mizuno’s teachings with Choi’s teachings for the benefit of providing a data storage system that reduces a load of a data bus for connecting a HOST system with the data storage system (Mizuno – Abstract).
Choi fails to explicitly disclose in response to receiving the start command: collecting first statistics data from one or more modules of the storage device; and storing the first statistics data in a slot area of a memory device of the storage device associated with the slot identifier; in response to receiving a stop command at a second time after the first time, wherein the stop command includes the slot identifier: collecting second statistics data from the one or more modules; and storing the second statistics data in the slot area of the memory device of the storage device such that the slot area associated with the slot identifier included in both the start command and the stop command contains collected statistics data for the time interval from the first time to the second time.
Taylor discloses collecting first statistics data from one or more modules of the storage device; and storing the first statistics data in a slot area of a memory device of the storage device (Taylor – Step 1325: collects and stores data regarding the flagged storage device 510 and the storage system 200 to the report file 1010 according to a predetermined file format. Fig. 12 shows “Storage System Data Collected Upon First Predetermined Event (e.g., when disk monitoring begins) 1255”. Col. 22, lines 7-9 discloses storing the report files in a directory in the root volume of storage system 200.); in response to receiving a stop command: collecting second statistics data from the one or more modules; and storing the second statistics data in the slot area of the memory device of the storage device (Taylor – Fig. 12 shows “Storage System Data Collected Upon Second Predetermined Event (e.g., when disk monitoring ends) 1260”. Col. 22, lines 7-9 discloses storing the report files in a directory in the root volume of storage system 200.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Taylor’s teachings with Choi and Mizuno’s teachings for the benefit of when writing to the memory of a data storage device, a storage controller may perform deduplication to avoid writing/storing redundant data within the data storage device (Taylor – col. 1, lines 19-22).
Choi, Mizuno and Taylor fail to explicitly discloses receiving a start command from a host at a first time; in response to receiving a stop command at a second time after the first time: storing the second statistics data in the slot area of the memory device of the storage device such that the slot area contains collected statistics data for the time interval from the first time to the second time.
Zhuang discloses receiving a start command from a host at a first time (Zhuang – col. 12, lines 11-18 disclose the metric request having a start time 206.); in response to receiving a stop command at a second time after the first time (Zhuang - col. 12, lines 11-18 disclose the metric request having a stop time 208.): storing the second statistics data in the slot area of the memory device of the storage device such that the slot area contains collected statistics data (Zhuang – col. 11, lines 49-57 discloses a request containing a metric path that indicates at least one statistic for which statistical data has not previously been collected and stored by the data storage system, statistics service 138 causes statistics collector 134 to begin collecting and storing performance data corresponding to the statistic indicated by the metric path. In one embodiment, statistics collector 134 stores the collected data for the new statistic in a cache located in memory 130.) for the time interval from the first time to the second time (Zhuang – see col. 12, lines 16-29).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Zhuang’s teachings with Choi, Mizuno and Taylor’s teachings for the benefit of an improved technique for providing access to statistical data of a data storage system includes collecting statistical data describing previous operation (e.g. performance) of the data storage system, and storing the collected statistical data into a statistics hierarchy (Zhuang – col. 4, lines 39-43).

Referring to claim 2, Choi, Mizuno, Taylor and Zhuang disclose the method of claim 1, wherein each of the start command and the stop command is a storage protocol Vendor Unique Command (VUC) (Choi - Par. [0033] discloses vendor-specific commands that can be provided such as “start/stop”.).

Referring to claim 3, Choi, Mizuno, Taylor and Zhuang disclose the method of claim 1, wherein the storage device is a Solid State Drive (SSD) (Choi - Par. [0003] discloses data storage devices such as solid-state drives (SSDs).).

Referring to claim 4, Choi, Mizuno, Taylor and Zhuang disclose the method of claim 3, wherein the memory device is one of a Random Access Memory (RAM), a Dynamic Random Access Memory (DRAM), a Static Random Access Memory (SRAM), a Phase Change Memory (PCM), a Magnetic Random Access Memory (MRAM), or a Resistive Random Access memory (ReRAM) (Choi - Par. [0009] discloses various types of data storage devices such as ReRAM and phase-change RAM (PRAM).).

Referring to claim 5, Choi, Mizuno, Taylor and Zhuang disclose the method of claim 1, further comprising receiving an intermediate command after receiving the start command (Taylor – Fig. 13A, Step 1337); and in response to receiving the intermediate command: collecting third statistics data from the one or more modules; and storing the third statistics data in the slot area (Taylor – Taylor – Step 1338: collects and stores data regarding the flagged storage device 510 and the storage system 200 to the report file 1010 according to a predetermined file format. Fig. 12 & col. 22, lines 2-4 disclose the storage system data section 1250 contains storage system data collected upon the occurrence of other predetermined events. Col. 22, lines 7-9 discloses storing the report files in a directory in the root volume of storage system 200.).

Referring to claim 6, Choi, Mizuno, Taylor and Zhuang disclose the method of claim 5, wherein the third statistics data is sent with the first statistics data and the second statistics data (Taylor – Fig. 12 shows storage system data section 1250. Col. 22, lines 7-9 discloses storing the report files in a directory in the root volume of storage system 200.) in response to receiving the stop command (Choi – Par. [0014] discloses receiving commands from a host computer. Par. [0033] discloses vendor-specific commands that can be provided such as “start/stop”.).

Referring to claim 7, Choi, Mizuno, Taylor and Zhuang disclose the method of claim 1, further comprising in response to a test failure: collecting failure statistics data from the one or more modules; and saving the first statistics data and the failure statistics data to dump data (Taylor – Fig. 12 shows storage system data section 1250. See col. 12, lines 48-52, col. 18, 36-40 & col. 20, lines 10-21.).

Referring to claims 9 and 17, note the rejection of claim 1 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 10, note the rejection of claim 2 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 11, note the rejection of claim 3 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 12, note the rejection of claim 4 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 13, note the rejection of claim 5 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 14, note the rejection of claim 6 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claims 15 and 20, note the rejection of claim 7 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 16, Choi, Mizuno, Taylor and Zhuang disclose the storage device of claim 14, wherein the controller (Choi – Fig. 1 shows Memory Controller 160) is configured to erase the slot area of the first statistics data, the second statistics data and the third statistics data after sending the first statistics data, second statistics data and the third statistics data (Taylor – Fig. 12 shows storage system data section 1250. Col. 22, lines 7-9 discloses storing the report files in a directory in the root volume of storage system 200. See col. 12, lines 48-52, col. 18, 36-40 & col. 20, lines 10-21.).

Referring to claim 18, Choi, Mizuno, Taylor and Zhuang disclose the non-transitory computer-readable medium of claim 17, wherein the controller is further caused to: receive an intermediate command after receiving the start command (Taylor – Fig. 13A, Step 1337); and in response to receiving the intermediate command: collect third statistics data from the one or more modules; and store the third statistics data in the slot area (Taylor – Taylor – Step 1338: collects and stores data regarding the flagged storage device 510 and the storage system 200 to the report file 1010 according to a predetermined file format. Fig. 12 & col. 22, lines 2-4 disclose the storage system data section 1250 contains storage system data collected upon the occurrence of other predetermined events. Col. 22, lines 7-9 discloses storing the report files in a directory in the root volume of storage system 200.), wherein the controller sends the third statistics data with the first statistics data and the second statistics data in response to receiving the stop command (Zhuang – see col. 12, lines 19-29).

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Mizuno, Taylor and Zhuang, and further in view of Ochi et al. (US Pub. No. 2006/0085166 hereinafter “Ochi”).
Referring to claim 8, Choi, Mizuno, Taylor and Zhuang disclose the method of claim 6, however, fail to explicitly disclose further comprising clearing the slot area of the first statistics data.
Ochi discloses clearing the slot area of the first statistics data (Ochi – Par. [0092] discloses a metrics deleting function 140, which is for deleting metrics values (performance information) that have passed their preservation period from given areas of the storage subsystems 224 to 226.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Ochi’s teachings with Choi, Mizuno, Taylor and Zhuang’s teachings for the benefit of a method of collecting and storing storage network performance information that allows tracking of the cause of application performance deterioration (Ochi – Abstract).

Allowable Subject Matter
8.	Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “wherein the slot identifier in the start command and the stop command is associated with a test of the storage device performed by the host, wherein storing the first statistics data in the slot area is performed further in response to the slot identifier in the start command, and wherein storing the second statistics data in the slot area is performed further in response to the slot identifier in the stop command”, in combination with other recited limitations in dependent claim 21.

Conclusion
9.	Claims 1-18 and 20 are rejected.
	Claim 21 is objected to.
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571)270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181